Per Curiam:

Upon examination of the returns to the nile to show cause, the Court finds that the reasons *823given by the respondent, the District Judge for the Northern District of Florida, that the case is likely to become moot, are not sufficient to justify his failure, immediately upon application, to call to his assistance, to hear and determine the application, two other judges, in accord with the provisions for direct review by this Court of the District Court, under § 4 of 238 of the Judicial Code, as amended by the act of February 13, 1925, c. 229, 43 Stat. 936. See Virginian Ry. v. United States, 272 U. S. 658, 672. And the rule against the respondent is made absolute, and directed to be certified to him for due observance thereof. We assume it will not be necessary to issue a formal writ.
Messrs. F. B. Grier, W. E. Kay, and Robert C. Alston for petitioner.